NUMBER 13-10-00642-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

     IN RE TEXAS GULF TRAWLING, INC., MARINE RAILWAY, INC.
        ZIMCO MARINE, INC., TEXGULMARCO COMPANY, INC.,
         WALTER ZIMMERMAN, AND HARLEY DALE LONDRIE


                       On Petition for Writ of Mandamus.


                         MEMORANDUM OPINION
                Before Justices Yañez, Garza, and Benavides
                     Memorandum Opinion Per Curiam
       Relators, Texas Gulf Trawling, Inc., Marine Railway, Inc., Zimco Marine, Inc.,

Texgulmarco Company, Inc., Walter Zimmerman, and Harley Dale Londrie, have filed a

petition for writ of mandamus alleging that the Honorable Don Wittig, Visiting Judge of the

103rd Judicial District of Cameron County, Texas, abused his discretion by entering a

Docket Control Order setting the underlying matter for trial. Relators ask that we vacate

the Docket Control Order and abate the underlying matter during the pendency of an
appeal filed by relators. We dismissed that appeal for want of jurisdiction on November

18, 2010. Tex. Gulf Trawling v. RCA Trawlers & Supply, Inc., No. 13-10-00155-CV,

2010 Tex. App. LEXIS 9173, at *1-2 (Tex. App–Corpus Christi Nov. 18, 2010, orig.

proceeding) (mem. op.).

      Having reviewed and fully considered relators’ petition, this Court is of the opinion

that relators have not shown themselves entitled to the relief requested and that the

petition should be denied.    Accordingly, relators’ petition for writ of mandamus is

DENIED.


                                                       PER CURIAM

Delivered and filed the
23rd day of November, 2010.




                                            2